PER CURIAM.
Appellant seeks review of the trial court’s sua sponte order transferring Ap-pellee’s, John Bailey’s, petition for writ of mandamus to the circuit court in Charlotte County where Appellee was incarcerated. Appellant contends, and Appellee concedes, that venue properly lies in Leon County because the petition challenged prison disciplinary action. Because the purpose of Appellee’s petition was to challenge four disciplinary reports, venue was proper in Leon County where the Department of Corrections is headquartered. Bush v. State, 945 So.2d 1207, 1213-14 (Fla.2006), McNeil v. Davis, 46 So.3d 1136 (Fla. 1st DCA 2010). To the extent that Appellee’s petition could be construed as challenging his close management status, this claim is moot as Appellee has been transferred back to the general population. We, therefore, reverse the trial court’s order transferring the petition for writ mandamus and remand for the consideration of the claims in the petition related to the disciplinary report.
REVERSED and REMANDED for further proceedings.
BENTON, C.J., DAVIS and THOMAS, JJ., concur.